      Case 1:19-cv-04393-PGG-KHP Document 20 Filed 03/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOVANNA A. HOLMAN,

                            Plaintiff,
                                                                       ORDER
             - v. -
                                                             19 Civ. 4393 (PGG) (KHP)
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 Plaintiff Jovanna Holman seeks judicial review, pursuant to 42 U.S.C. § 405(g),

of a final decision of the Commissioner of Social Security (the “Commissioner”) denying her

application for Supplemental Security Income (“SSI”) benefits on the grounds that she is not

disabled. (Am. Cmplt. (Dkt. No. 10)) On May 21, 2019, this Court referred the case to

Magistrate Judge Katharine H. Parker for a Report and Recommendation (“R & R”). (See Order

of Reference (Dkt. No. 6))

                 In seeking judgment on the pleadings, Plaintiff argues that this case should be

remanded for further development of the record, because the administrative law judge (“ALJ”)

did not adequately explain why he (1) gave little weight to a report prepared by a nurse

practitioner who had treated Plaintiff (Jt. Br. (Dkt. No. 18) at 27-42, 60-61); and (2) rejected

“[P]laintiff’s testimony about her impairments [as not] entirely credible.” (Id. at 56-57) Plaintiff

further complains that the ALJ “fail[ed] to consider the side effects of [P]laintiff’s medications.”

(Id. at 58-59)

                 The Commissioner counters that (1) because the nurse practitioner is not an M.D.,

his opinion about Plaintiff’s condition need not be assigned controlling weight; and (2) the ALJ
      Case 1:19-cv-04393-PGG-KHP Document 20 Filed 03/08/21 Page 2 of 4




properly evaluated the nurse practitioner’s opinion given conflicting medical evidence. (Id. at

42-55) The Commissioner also argues that the ALJ’s determination that the Plaintiff could

perform a range of work with certain non-exertional limitations was supported by substantial

evidence. (Id. at 57-58, 59-60, 61-62)

               On October 19, 2020, Judge Parker issued a 31-page R & R recommending that

Plaintiff’s motion for judgment on the pleadings be granted, and that Defendant’s cross-motion

for judgment on the pleadings be denied. (R & R (Dkt. No. 19)) In her R & R, Judge Parker

notifies the parties that they have fourteen days from service of the R & R to file any objections,

pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. (Id. at

31) The R & R further states that “[t]he failure to file . . . timely objections will result in waiver

of those objections for purposes of appeal.” (Id.) Neither side has filed objections to the R & R.

               In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). When a timely objection has been made to the magistrate judge’s

recommendations, the district court judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.”

Id.

               Where, as here, no objections are filed to a magistrate judge’s R & R – despite

clear warning that a failure to file objections will result in a waiver of judicial review – judicial

review has been waived. See Thomas v. Arn, 474 U.S. 140, 147-48 (1985); see also Mario v. P

& C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice

of the consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.” (citing Small v.



                                                   2
      Case 1:19-cv-04393-PGG-KHP Document 20 Filed 03/08/21 Page 3 of 4




Sec’y of Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam))); Spence v.

Superintendent, Great Meadow Correctional Facility, 219 F.3d 162, 174 (2d Cir. 2000) (“Failure

to timely object to a report generally waives any further judicial review of the findings contained

in the report.” (citation omitted)).

                This Court has nonetheless reviewed Judge Parker’s comprehensive and well-

reasoned R & R for clear error. In her R&R, Judge Parker acknowledges that the nurse

practitioner is not a physician, and thus is not an “acceptable medical source[]” whose opinion is

entitled to controlling weight under the applicable regulations. (R&R (Dkt. No. 19) at 20) Judge

Parker nonetheless finds that – given the nurse practitioner’s “lengthy treatment relationship”

with Plaintiff – the ALJ was required to explain his reasons for “attribut[ing] little weight” to the

nurse practitioner’s opinion. (Id. at 22-24 (citing 20 C.F.R. § 416.927)) Judge Parker concludes

that “remand [is] proper because the ALJ utterly failed to address [the nurse practitioner’s]

finding” – uncontradicted in the record – “that Plaintiff’s impairments would cause Plaintiff to

miss work more than three times a month.” (Id. at 23-24)

                The ALJ also did not “address medical evidence concerning the regularity and

severity of plaintiff’s panic attacks.” (Id. at 25) Judge Parker finds that a remand would allow

the ALJ “to explain his reasoning in further detail and to solicit additional medical evidence with

respect to the regularity and predictability of Plaintiff’s panic attacks, at least to the extent that

information is necessary to determine whether Plaintiff would be able to travel to and sustain

regular attendance at work.” (Id. at 27-28)

                As to Plaintiff’s testimony regarding her panic attacks and the side effects

associated with her medication, Judge Parker notes that the ALJ rejected Plaintiff’s testimony

without stating his reasons “with specificity,” using the required “detailed rationale.” The ALJ



                                                    3
      Case 1:19-cv-04393-PGG-KHP Document 20 Filed 03/08/21 Page 4 of 4




instead used “boilerplate language [that] does not satisfy the requirement that the ALJ take

Plaintiff’s subjective complaints into account.” (Id. at 29) According to Judge Parker, remand is

warranted to allow for “a more detailed explanation as to why Plaintiff’s subjective complaints

should be discredited along with the record evidence that supports that conclusion.” (Id. at 30)

               This Court has reviewed Judge Parker’s R&R and is satisfied that “there is no

clear error on the face of the record.” Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y.

1985) (citations omitted). Accordingly, this Court adopts Judge Parker’s R & R in its entirety.

Plaintiff’s motion for judgment on the pleadings is granted, and Defendant’s cross-motion for

judgment on the pleadings is denied. The Clerk of Court is directed to terminate the motion

(Dkt. No. 18), and remand this case to the Commissioner of Social Security for further

proceedings.

Dated: New York, New York
       March 6, 2021
                                             SO ORDERED.


                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge




                                                4
